 



Exhibit 10.2
Amendment to Employment Agreement
     This Amendment to Employment Agreement (this “Amendment”) is entered into
by and between Douglas J. Pauls (hereinafter “Employee”) and Commerce Bancorp,
Inc. (and all of its affiliates and subsidiaries) (hereinafter collectively
“Commerce”), a New Jersey business corporation, effective as of the date written
below. This Amendment amends the Amended and Restated Employment Agreement
between Employee and Commerce dated as of October 2, 2007 (the “Employment
Agreement”).
     For purposes of complying with Section 409A of the Internal Revenue Code of
1986, as amended, the last sentence of Section 7.1(b) of the Employment
Agreement is deleted, and in its place, the following sentence is added:
“If and only to the extent that it becomes necessary to reduce any compensation
payable to Employee in order to comply with this provision, then (i) the
installment of the Change in Control Payment to be paid to Employee on the third
anniversary of the Closing Date shall be reduced first, (ii) the installment of
the Change in Control Payment to be paid to Employee on the second anniversary
of the Closing Date shall be reduced second, (iii) the installment of the Change
in Control Payment to be paid to Employee on the first anniversary of the
Closing Date shall be reduced third, (iv) the installment of the Change in
Control Payment to be paid to Employee on the Closing Date shall be reduced
fourth, and (v) any other cash payments to be paid to Employee shall be reduced
fifth, commencing with those payments payable latest in time and ending with
those payments payable earliest in time under the terms of this Agreement.”
     In addition, Section 7.1(c) of the Employment Agreement (for purposes of
clarity, including subsections (i) and (ii) thereof) is hereby deleted, and all
references thereto are hereby deleted.
     All other terms of the Employment Agreement remain unamended. This
Amendment may be signed in counterparts, all of which shall be considered one
and the same instrument.
IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
December 31, 2007.

             
 
      COMMERCE BANCORP, INC.    
 
           
 
  By:   /s/ Robert D. Falese    
 
           
 
           
 
      EMPLOYEE    
 
           
 
      /s/ Douglas J. Pauls    
 
           
 
      Douglas J. Pauls    

 